Order entered April 19, 2016




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00418-CV

                           IN RE MICHAEL D. WILLIAMS, Relator

           Original Proceeding from the County Criminal Court of Appeals No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. MB92-39325-M

                                                ORDER
                  Before Chief Justice Wright, Justice Lang, and Justice Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s motion for suspension of the rules of appellate procedure

concerning the required number of copies of the petition that must be filed. We ORDER relator

to bear the costs of this original procedure.


                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE